Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendments
Applicant has filed an latest amendment on 7/12/2021 amending claim 1, no new cancellation or adding to the claim was introduced. 
In virtue of this communication, claims 1-6 and  9-10 are currently pending in the instant application. 

Response to Remarks
Applicant amends claim 1 to overcome the claim objection based on imprecise/indefinite claim language. The amendment is acknowledged and the corresponding claim objection has been withdrawn. 
Regarding the 35 U.S.C. 103 rejections, Applicant quotes amended claim 1 language on page 13, contends “Lee does not disclose the strain-sensing pattern as claimed” on page 14. However, as explained in the current and the previous Office Actions, Lee’s strain-sensing pattern have been modified by prior art Mandlik to render the traversed claim language obvious. 
Applicant further argues on page 14 “Mandlik does not disclose that wherein the strain-sensing pattern includes a portion extending in a direction perpendicular to the predetermined direction, and wherein the length of the portion of the strain-sensing pattern extending in a direction perpendicular to the predetermined direction corresponds to a length of the folding part (connected to a side of the first planar part and a side of the second planar part ) in the direction perpendicular to the predetermined direction, as in claim 1”. Examiner respectfully disagrees as the limitation is not disclosed by Mandlik alone. Instead, it is rendered obvious by the combination of Lee and Mandlik, as explained in details in the current Office Action. 
Regarding the amended claim language “a first planar part and a second planar part apart from the first planar part”, Prior art Lee Fig. 3B clearly discloses the limitation as explained in the current Office Action. 
The Office maintains the applied prior arts, each with multiple embodiments, continue to render the amended and traversed claims obvious. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1-6 and 9-10 are rejected under 103 as being unpatentable over Lee; JungJoo et al. (US 20160181345 A1) in view of Mandlik; Prashant et al. (US 20180174505 A1) and Chen; Ji-Feng et al. (US 20150091016 A1) 
As to claim 1, Lee discloses an electronic apparatus (Figs. 1-22 are various views of an exemplary flexible display), comprising: a base substrate including a first planar part (Figs 3B and 4: Support Layer 108A on Bases Layer 106), a second planar part apart from the first planar part (Figs 3B and 4: Support Layer 108B on Bases Layer 106) and a folding part (Figs 3B : Bend allowance Section), which is connected to a side of the first planar part and a side of the second planar part (As shown in Figs. 3B and 4) and  is foldable along a folding axis extending in a predetermined direction (Fig. 3B: top diagram: the folding part is foldable along a top-to-bottom folding axis direction ), wherein the base substrate includes a front surface including an active region and a peripheral region adjacent to the active region, when viewed from a plan view in a thickness thereof (Figs. 3A-3B), a plurality of pixels disposed on the front surface and in the active region (Fig. 4 Display Element layer 102, as one example. See also Figs. 3A-3B); an encapsulation layer including multiple layers of materials covering the pixels to protect the pixels thereunder (Fig. 4: [0062] The encapsulation 104 is provided to protect the OLED element layer 102 from gas and moisture. The encapsulation 104 may include multiple layers of materials for reducing permeation of gas and moisture to protect OLED elements thereunder); 
Lee teaches a strain-sensing pattern disposed on the front surface, in the active region (Touch sensor layer 112), and on the folding part ([0070] ...  If desired, the bend portion may be provided with a touch sensor layer 112). 
Lee fails to directly teach the strain sensing pattern is applied to the foldable area. 
However, in a similar field of endeavor, Mandlik teaches a foldable display comprising strain sensing pattern applied to the foldable area (Fig. 1 [0031] [0031] Flexible display 22 may have a bent portion such as bent portion 26 that bends about bend axis 28. The inclusion of bent portion 26 in display 22 may help display 22 fit within housing 12. Fig. 4 [0040-41] ). 
The combination of Lee and Mandlik continues to teach a plurality of pixel pads disposed on the peripheral region (Lee [0039] ... In FIG. 2, the bend line BL is depicted as being located near the edges of the flexible display 100. ... Such configurations would allow the flexible display 100 to provide a display area at an edge of the display device or a foldable display with display pixels provided on both inner/outer sides of in folded configuration ). 
It would have been obvious to one of ordinary skill in the art to implement Mandlik’s strain-sensing pattern into Lee’s foldable device, to enhance the reliability and testability of the foldable device, as revealed by Mandlik in Abstract: “Crack detection circuitry may monitor the resistance of the crack detection line to detect cracks”.
Lee and Mandlik fail to directly disclose the strain-sensing pattern is disposed between the base substrate and the encapsulation layer. 
However, in a similar field of endeavor, Chen teaches a flexible display comprising a display element layer ([0051] Please refer to FIG. 17. ... The structural layers of the flexible display 100 comprises a flexible substrate 110 ... TFT layer 170 and the display layer 180 ... and the strain sensor 162 are formed in the poly-silicon layer 1520 of the flexible display 100. 
Based on the teaching, Chen discloses strain sensors being integrated into the display element layer. 
It would have been obvious to one of ordinary skill in the art to implement Chen’s strain-sensing pattern into Lee’s modified Display Element layer to improve accuracy of calculating the curvature of the flexible display 100, as revealed by Chen in [0052] “ ... the first transistor Q1 and the strain sensor 162 of the sensing unit 160, the first transistors of the sensing circuits 150 and the second transistors Q2 of the pixels 112 are formed in the same structural layer of the flexible display 100 without using any glue. Therefore, deviation of calculating the strains and the strains and/or stresses would be avoided since the deformation of the flexible display due to the glue does not exist anymore. Therefore, accuracy of calculating the curvature of the flexible display 100 is improved”.
The combination of Lee, Mandlik and Chen continues to teach wherein the strain-sensing pattern is disposed between the base substrate and the encapsulation layer (Lee Fig. 4: display element layer 102, disposed between the base substrate 106 and the encapsulation layer 104, comprises Chen’s strain sensors 162), wherein the strain-sensing pattern includes a portion extending in a direction perpendicular to the predetermined direction (Lee Fig. 3B: Lee’s modified strain-sensing pattern {Bend Allowance Section} extends in a left-to-right direction perpendicular to the predetermined top-to-bottom folding axis direction as explained previously), and wherein the length of the portion of the strain-sensing pattern extending in a direction perpendicular to the predetermined direction corresponds to a length of the folding part in the direction perpendicular to the predetermined direction (Lee Fig. 3B: Lee’s modified strain-sensing pattern extends in a left-to-right direction perpendicular to the predetermined top-to-bottom direction corresponds to a length of the folding part, which extends from the left-edge next to the Display Area, to the right-edge next to the Secondary Display Area). 

As to claim 2, Lee, Mandlik and Chen further disclose the electronic apparatus of claim 1, wherein each of the pixels comprises: a plurality of thin film transistors disposed on the base substrate; and an organic light emitting device disposed on the thin film transistors and connected to a thin film transistor of the thin film transistors (Lee [0033] Each display pixel PX may include a light-emitting element, for instance an organic light-emitting diode (OLED), and pixel circuit. Each display pixel in the display area may be associated with a pixel circuit, which includes at least one switching thin-film transistor (TFT) and at least one driving TFT on the backplane of the flexible display 100), wherein the organic light emitting device comprises a first electrode, a second electrode on the first electrode, and a light emitting layer between the first electrode and the second electrode, wherein the thin film transistor comprises: a semiconductor pattern; a control electrode crossing the semiconductor pattern with an electrical insulation property therebetween; an input electrode coupled to an end of the semiconductor pattern;  an output electrode spaced apart from the input electrode and coupled to an opposite end of the semiconductor pattern (Lee [0033] ... Each pixel circuit may be electrically connected to a gate line and a data line to communicate with one or more driving circuits, such as a gate driver and a data driver positioned in the non-display area of the flexible display 100. See also Figs. 7A-7B [0110-0115]); and a light blocking pattern spaced apart from the control electrode with the semiconductor pattern interposed therebetween (Mandlik [0037-38]: The strain gauge may include one or more strain-sensing (strain-sensitive) resistors such as resistors R1. Resistors R1 may contain meandering metal traces. 
The strain gauge metal traces also serve a light blocking pattern). 

As to claim 3, Lee, Mandlik and Chen further disclose the electronic apparatus of claim 2, wherein the strain-sensing pattern is disposed in a same layer as the light blocking pattern (Mandlik [0037-38]: The strain gauge may include one or more strain-sensing (strain-sensitive) resistors such as resistors R1. Resistors R1 may contain meandering metal traces). 

As to claim 4, Lee, Mandlik and Chen further disclose the electronic apparatus of claim 3, wherein the light blocking pattern comprises a conductive material, and the strain-sensing pattern comprises a same material as the light blocking pattern (Mandlik [0037-38]: The strain gauge may include one or more strain-sensing (strain-sensitive) resistors such as resistors R1. Resistors R1 may contain meandering metal traces). 

As to claim 5, Lee, Mandlik and Chen further disclose the electronic apparatus of claim 4, wherein the light blocking pattern is coupled to the input electrode (Mandlik [0052]
Consider, as an example, a resistance measurement circuit such as illustrative resistance measurement circuitry 44 of FIG. 9. As shown in FIG. 9, resistance measurement circuitry 44 of display driver integrated circuit 42 may be coupled to crack detection line (resistor) 80 in display panel 22 (see, e.g., line 80 of FIG. 8).

As to claim 6, Lee, Mandlik and Chen further disclose the electronic apparatus of claim 4, wherein the light blocking pattern receives a power voltage (Mandlik Fig. 9 [0053] . The input of integrator 100 is coupled to line 80 and can be used to receive current that passes through reference resistor Rref or line 80 (of unknown resistance R) from reference voltage source Vref). 

As to claim 9, Lee, Mandlik and Chen further disclose the electronic apparatus of claim 2, wherein the light emitting layers of the pixels define a plurality of light-emitting regions spaced apart from each other (Lee Fig. 3B [0044] in FIG. 3A, the matrix of pixels in the secondary display area of the bend portion may be continuously extended from the matrix of the pixels in the display area of the central portion. Alternatively, in the configuration depicted in FIG. 3B, the secondary display area within the bend portion and the display area within the central portion of the flexible display 100 may be separated apart from each other by a space in the bend allowance section of the flexible display 100), when viewed from the plan view, and the strain-sensing pattern does not overlap the light-emitting regions, when viewed from the plan view (Lee Fig. 3B [0044])

As to claim 10, Lee, Mandlik and Chen further disclose the electronic apparatus of claim 9, wherein the strain-sensing pattern is provided in plural, and the plurality of strain-sensing pattern have at least two different shapes ([0040] An illustrative trace layout for resistors R1 and R2 is shown in FIG. 3. As shown in FIG. 3, resistors R1 and R2 may have meandering paths formed from metal traces or other elongated conductive lines 50). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873.  The examiner can normally be reached on 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WING H CHOW/Examiner, Art Unit 2621